Citation Nr: 0527889	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Coast Guard 
from February 1945 to April 1946, the U.S. Marine Corps from 
April 1954 to April 1957, and the U.S. Air Force from July 
1963 to July 1967.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for depression.  In October 2004, the Board REMANDED the case 
to the RO for additional development, to include a VA 
examination.  That development was completed and the case was 
returned to the Board for final adjudication.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran. 

2.  The service medical records show that the veteran was 
evaluated and treated during service for psychiatric 
symptomatology; post-service medical records dated in 2002 
contain evidence of a diagnosis and treatment for depression; 
however, the post-service medical evidence shows no treatment 
for, or diagnosis of, depression until more than 30 years 
after his separation from service; there is no medical or 
satisfactory lay evidence of continuity of psychiatric 
symptomatology following discharge from active duty, and; the 
only competent opinions weigh against the claim that there is 
a nexus between a current diagnosis of depression and 
service.  


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the October 2004 
Board remand, the RO rating decision, the statement of the 
case (SOC) and the supplemental statements of the case 
(SSOC), issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, correspondence from the RO sent to the appellant, 
to include the November 2002 letter, specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  That 
is, the appellant was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
November 2002 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Thus, the failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the veteran prior to the December 2002 RO 
decision.  Additionally, the Board finds that prior to the 
December 2002 RO decision and subsequently, the appellant has 
been presented opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claim.  Thus, the Board finds that the appellant received 
adequate VCAA notice and there is no prejudice due to the 
timing of the notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's service medical records.  Although the RO obtained 
most of the veteran's service medical records, a psychiatric 
letter referred to in the June 30, 1967 service separation 
examination could not be found.  Each inquiry proved to be 
unsuccessful.  Where, as here, part of the veteran's service 
medical records are presumed lost, through no fault of the 
appellant, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule, is heightened.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This heightened duty includes the 
obligation to search for alternate medical records. Moore v. 
Derwinski, 1 Vet. App. 401 (1991); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  The Board finds that all efforts to 
obtain the above-referenced psychiatric letter have been made 
and have been fruitless, the documentation of responses to 
the searches has met the heightened standard for searches for 
evidence known to have been in the government's possession.  
The RO has obtained all identified evidence to the extent 
possible. 

Additionally, as will be reflected in the analysis section of 
this decision, the VA examination opinions obtained by the 
RO, when viewed in conjunction with the lay and additional 
medical evidence associated with the claims files, are 
sufficient for a determination on the merits of the veteran's 
appeal.  See 38 C.F.R. § 5103A(d).  The relevant post-service 
medical evidence includes reports of two VA examinations, 
which includes competent opinions addressing the contended 
causal relationships.  Under these circumstances, there is no 
further duty to provide another examination or medical 
opinion.  Id.  The Board finds that all obtainable evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A copy of the veteran's Department of Defense (DD) Form 214, 
showed that he served during periods of war.  He was awarded 
an ACM, EAMECM, NATDEFSM, VMWWII, Atlantic War Zone Bar, a 
Good Conduct Medal 4th Award, Sharpshooters badge, M-14 rifle 
and .45 cal. Pistol, and a Parachutist badge. The in-service 
psychiatric symptomatology included a service medical report 
that cited financial stress and divorce as precipitating 
factors for somatic complaints of depression (June 14, 1966), 
the veteran's medical history report indicated past or 
present complaints of "depression or excessive worry" and 
"nervous trouble" (June 1967), and "nervousness and excessive 
worry" that were diagnosed as paranoid personality (June 
1967).  Additionally, there was also evidence that a 
psychiatric report was performed during service, as in the 
June 30, 1967 service separation examination report the 
clinician referred to  a "psychiatric letter." 

The veteran underwent a VA examination in November 2002.  He 
reported that during his time in service he developed trouble 
with his nerves.  Although he was not hospitalized, he was 
treated with medication.  The veteran related that at the 
time of the examination he was being treated for a 
psychological condition.  He complained of sleeplessness, 
crying, and suicidal thoughts.  The examiner noted the 
veteran's history of alcohol abuse since service and 
thereafter, along with the reported complaints of feeling 
that he had outlived other family members and felt at a loss 
as to what to do with his life.  The examiner diagnosed major 
depression and assigned a Global Assessment of Functioning 
(GAF) score of 70.  He further opined that he did not really 
see the veteran's condition as being related to his period of 
service.  

Subsequent statements from the veteran claimed that he was 
treated at a hospital for his condition during service.  In 
support of his claim, he submitted medical articles regarding 
anxiety and related disorders.  

A May 2002 medical report showed a diagnosis of depression, 
relieved with medication.  VA medical records dated in 
November 2002 also confirmed that the veteran used medication 
to treat depression.

In a January 2005 statement, the veteran stated that he 
developed depression during service as a pilot's instructor, 
because he knew that his students could be harmed in Vietnam.  
He related experiencing difficulty sleeping and 
concentrating.  He also reported weight loss at the time.  
The veteran claimed to have informed the clinicians who 
treated him for depression that he felt he could not perform 
his duties.  He also stated that upon discharge from active 
duty he failed to re-enlist for service due to depression.  
The veteran also related that following service discharge, he 
became homeless for some time and attempted suicide.       

Despite the RO's requests for a copy of the psychiatric 
letter referred to in the June 30, 1967 service separation 
examination report, the National Personnel Records Center and 
K. A. Hospital, responded that the psychiatric letter in 
question was not available.

Pursuant to the Board's October 2004 remand, the veteran 
underwent a new VA examination in March 2005.  The examiner 
indicated having reviewed his case file in preparation for 
the examination.  The veteran related experiencing sadness 
and sleep difficulties.  He gave a history of significant 
alcohol abuse that escalated during his time in the Air 
Force, and continued for years after he retired.  He stated 
that he felt depressed while in service because he did not 
feel adequately trained for his duties.  The veteran 
attributed being homeless from 1973 to 1975, to feeling that 
that he lacked a purpose in life and to heavy alcohol use.  
He informed the examiner that he continued drinking 1 or 2 
mixed drinks a few times a week.  The veteran reported that 
although he experienced intermittent periods of sadness and 
anxiety after discharge from service, he first sought 
treatment for his psychiatric condition in 2002.  The 
examiner diagnosed dysthymia and alcohol abuse, and assigned 
a GAF score of 67.  He further opined that it was less 
[likely] then [sic] not that dysthymia was etiologically 
related to psychiatric symptomatology in service.  


Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for depression. 

The service medical records show that a June 1966 service 
medical report contained a finding of symptomatology of 
somatic depression, the veteran's medical history report 
indicated past or present complaints of "depression or 
excessive worry" and "nervous trouble" and "nervousness and 
excessive worry" that were diagnosed as paranoid personality.  
Additionally, in the June 1967 service separation examination 
report the clinician referred to  a "psychiatric letter."  
The post-service medical evidence consists of a May 2002 and 
November 2002 medical records that show a diagnosis of 
depression, relieved with medication.  However, the service 
medical records do not contain any evidence that the 
veteran's psychiatric condition was related to his duties in 
active service.  In fact, the June 1966 report that contained 
a finding of somatic depression identified his financial 
stress and divorce as precipitating factors.  Additionally, 
although the veteran claims that he experienced intermittent 
periods of sadness and anxiety after discharge from service, 
he did not seek treatment for his psychiatric condition until 
2002.  Moreover, there is no medical opinion in the post-
service medical records that links his present diagnosis to 
service.  To the extent that the veteran is now contending 
that he had problems continually after service, his 
contentions are outweighed by the pertinently negative post-
service medical evidence.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

The only clinicians who did render an opinion on whether the 
veteran's current disability is service related, opined that 
it was less likely than not.  The examiner who performed the 
November 2002 evaluation, opined in pertinent part, that he 
did not really see his condition as being related to his 
period of service.  The examiner noted the veteran's history 
of alcohol use since service and thereafter, along with his 
feelings that he had outlived other family members and felt 
at a loss as to what to do with his life.  Thereafter, VA 
physician who conducted the examination of March 2005, noted 
a history of significant alcohol abuse that escalated during 
his time in the Air Force, and continued for years after he 
retired.  The examiner diagnosed dysthymia and alcohol abuse.  
He further opined that it was less [likely] then [sic] not 
that dysthymia was etiologically related to psychiatric 
symptomatology in service.  The March 2005 opinion, rendered 
after a review of the veteran's claims file (including 
service medical records and post-service medical records), 
and a psychiatric examination, along with the examination 
report of November 2002, clearly weigh against the veteran's 
claim for service connection for depression.  

With regard to the medical literature regarding anxiety and 
related disorders, the Court of Appeals for Veterans' Claims 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this case, however, the medical 
text evidence submitted by the appellant is not accompanied 
by any medical opinion of a medical professional.  For these 
reasons, the Board must find that the medical text evidence 
submitted by the appellant does not contain the specificity 
to constitute competent evidence of the claimed medical 
nexus.  Sacks, 11 Vet. App. at 317 (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).

The veteran engaged in combat and is thereby entitled to the 
benefit of a relaxed standard for proof of service incurrence 
of depression.  38 U.S.C.A. § 1154(b).  However, the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his current condition and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even with his combat status, the veteran 
must still provide satisfactory evidence of a relationship 
between his service and a current condition.  Wade v. West 11 
Vet. App. 302, 305 (1998).  In this case, the veteran has 
depression, but there is no medical evidence of a nexus 
between that disability and any incident of service and the 
only medical opinions that address the contended causal 
relationship weigh against the claim.  There is no medical or 
satisfactory lay evidence of continuity of symptomatology.  
Voerth, supra; Savage, supra.  

As the preponderance of the evidence is against the claim for 
service connection for depression, the benefit-of-the-doubt 
rule is not for application and the claim must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001). 


ORDER

Entitlement to service connection for depression is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


